
	
		I
		112th CONGRESS
		1st Session
		H. R. 2374
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. Capuano
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require automobile dealers to disclose to consumers
		  the presence of event data recorders, or black boxes, on new
		  automobiles, and to require manufacturers to provide the consumer with the
		  option to enable and disable such devices on future
		  automobiles.
	
	
		1.FindingsCongress finds that—
			(1)from the
			 standpoint of consumer privacy rights, most consumers are not aware that their
			 vehicles are recording data that not only may be used to aid traffic safety
			 analyses, but has the potential of being used against them in a civil or
			 criminal proceeding, or by their insurer to increase rates; and
			(2)there exists no
			 Federal law clarifying the rights of a vehicle owner to ownership of the
			 recorded data and, in the absence of Federal direction, States have begun to
			 create different standards of ownership and rights for recorded data.
			2.Ownership and
			 unlawful retrieval of event data recorder data
			(a)Ownership
			 rights; conduct prohibitedAny event data recorder in a motor vehicle
			 and any data recorded on any event data recorder in a motor vehicle shall be
			 considered the property of the owner of the motor vehicle. It shall be unlawful
			 for any person other than the owner of the motor vehicle to download or
			 otherwise retrieve data that is recorded on any event data recorder except
			 under one of the following circumstances:
				(1)The owner of the
			 motor vehicle or the owner’s agent or legal representative consents to the
			 retrieval of the information.
				(2)In response to an
			 order of a court having jurisdiction to issue the order.
				(3)The data is
			 retrieved by a motor vehicle dealer, or by an automotive technician for the
			 purpose of diagnosing, servicing, or repairing the motor vehicle.
				(4)For the purpose of
			 improving motor vehicle safety, including medical research on the human body’s
			 reaction to motor vehicle accidents, provided that the identity of the
			 registered owner or driver is not disclosed in connection with that retrieved
			 data.
				(b)Treatment of
			 Violations as Unfair or Deceptive Acts or PracticesA violation
			 of subsection (a) shall be treated as a violation of a rule defining an unfair
			 or deceptive act or practice prescribed under section 18(a)(1)(B) of the
			 Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
			(c)Federal Trade
			 Commission AuthorityThe Federal Trade Commission shall enforce
			 this section in the same manner, by the same means, and with the same
			 jurisdiction, powers, and duties as though all applicable terms and provisions
			 of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated
			 into and made a part of this section.
			(d)DefinitionsAs
			 used in this section—
				(1)the term
			 dealer has the meaning given that term in section 30102(a) of
			 title 49, United States Code;
				(2)the term
			 event data recorder means any device or means of technology
			 installed in an automobile that records information such as vehicle speed,
			 seatbelt use, application of brakes or other information pertinent to the
			 operation of the automobile; and
				(3)the terms
			 manufacturer and new automobile have the meanings
			 given those terms in section 2 of the Automobile Information Disclosure Act (15
			 U.S.C. 1231).
				(e)Effective
			 dateThis section shall take effect 180 days after the date of
			 enactment of this Act.
			3.Requirement for
			 event data recorders on new automobilesSubchapter II of chapter 301 of title 49,
			 United States Code, is amended by adding at the end the following:
			
				30129.Requirement
				to allow disabling of event data recorder
					(a)RequirementIt shall be unlawful for any person to
				manufacture for sale, sell, offer for sale, introduce, or deliver into
				interstate commerce, or import into the United States, a new motor vehicle
				manufactured after 2011 (and bearing a model year of 2013 or later) that is
				equipped with an event data recorder, unless such event data recorder includes
				a function whereby the owner of the motor vehicle has the option to enable or
				disable the recording function of the event data recorder. Once disabled, the
				recording function shall not resume functioning until the owner elects to
				enable such functioning.
					(b)DefinitionsAs used in the section, the term
				event data recorder means any device or means of technology
				installed in an automobile that records information such as vehicle speed,
				seatbelt use, application of brakes or other information pertinent to the
				operation of the
				automobile
					.
		
